UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7139



LEBON B. WALKER,

                                           Petitioner - Appellant,

          versus


DAVID R. BLUMBERG, Chairman, Maryland Parole
Commission; J. JOSEPH CURRAN, JR., Attorney
General of the State of Maryland; JOHN A.
ROWLEY, Acting Commissioner of Corrections,

                                          Respondents - Appellees,

          and


FRANK C. SIZER, JR., Commissioner, Maryland
Division of Correction,

                                                          Respondent.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, District Judge.
(8:06-cv-00937-PJM)


Submitted:   November 19, 2007         Decided:     December 21, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Eugene Bair, Rachel Marblestone Kamins, BENNETT & BAIR, LLP,
Greenbelt, Maryland, for Appellant. Mary Ann Rapp Ince, OFFICE OF
THE ATTORNEY   GENERAL   OF   MARYLAND,   Baltimore,   Maryland,   for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                - 2 -
PER CURIAM:

          Lebon B. Walker seeks to appeal the district court’s

orders denying his “Motion to Redate Order and Memorandum Opinion”

and his motion for reconsideration.     We have reviewed the record

and find no reversible error.   Accordingly, we deny the motion for

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          DISMISSED




                                - 3 -